Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 3-6, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2012/0185693 A1) in view of Holman (US 2015/0249848 A1) in view of Delaunay et al (US 2014/0208374 A1). Hereinafter referred as Chen, Holman and Delaunay.
Regarding claims 1, 11 and 20, Chen teaches a method, system and a non-transitory computer readable medium tor transcoding a video source file into multiple target formats (the media server then formats the decrypted media content for playback by the media player on the client device such as from high-definition media content to VGA formatted media content or to an MP2 format page 1 paragraph (0013)), comprising: receiving, by a first server implemented by processing circuitry of a server system (the media server the re-encrypts the formatted media content for communication to the client device as encrypted, formatted media content (page 1 paragraph (0013)), a first video chunk of the video source file (page 3 paragraphs (0034)-(0035)) and first attribute parameters corresponding to the first video chunk (a list of two content items, one with program id TOD55341 and the other with TOD5542. The first program comes to two content URLs, a type 1 and a type 2. The variant attribute corresponds to the device type (page 10 paragraph (0120) and page 4 paragraph (0034)) and a first target format of the multiple target formats (page 2 paragraph (0022)).
However, Chen is silent in teaching a first attribute parameters including a first precoding parameter for the first video chunk and a first coding, parameter for the first target format, the first video chunk being transcoded into the first target format. Holman teaches on (page 3 paragraph (0035)) a content subscriber would prefer a brighter picture for a sports video, and would definitely need higher frame rate that he would not need for movies. Therefore, one embodiment of the invention is for the user device to tell the content server what kind of frame rate it can handle, how much dynamic range it can reproduce, how much color space it has, and so on. The content server adjusts the video format based on the parameters it received from the user device and based on the type of video content. The back channel is a low bit rate connection that sends metadata about the video quality that the user device can handle to the content server so that the content server can send the user device the best quality video that the user device can accept. Holman further teaches coding, by the first server, the first intermediate coding result according to the first coding parameter for die first target format (page 4 paragraph (0038)), to obtain a first final coding result in the first target format (page 4 paragraph (0045)); and outputting the first final coding result (page 5 paragraph (0046)). 

Therefore, it would be reasonable to one of ordinary skill in the art to combine Chen‘s references to include the teachings of Holman for a first attribute parameters including a first precoding parameter for the first video chunk and a first coding, 
However, Chen and Holman are silent in teaching processing, by the first server, the first video chunk according to the first precoding parameter for the first video chunk to obtain a first intermediate coding result for the multiple target formats of the first video chunk. Delaunay teaches on (page 3 paragraph (0031)) the apple implementation, for example, requires at least 3 chunks for filling the player’s buffer at the beginning of the streaming session. Other implementations may require a different number of chunks to be pre-transcoded. […] When the client device requests a video stream in the form of an M3U8 playlist, the variant playlists that are available, thus defining the available bit rates. The list of available bit rates is adjusted depending on the terminal’s user agent, e.g. content player.  Delaunay further teaches after processing the first video chunk according to the first precoding parameter, coding (page 3 paragraph (0033)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chen‘s and Holman’s references to include the teachings of Delaunay for processing, by the first server, the first video chunk according to the first precoding parameter for the first video chunk to obtain a first intermediate coding result for the multiple target formats of the first video chunk before the effective filing date of the claimed invention. A 

Regarding claims 2 and 12 Chen, Holman and Delaunay teach the method and system according to claims 1 and 11. Holman teaches before the receicing: the first video chunk, the method-further comprises: dividing the video source file into multiple video chunks that include the first video chunk (page 4 paragraph (0040)); and generating a plurality of transcoding tasks according to the multiple video chunks and the multiple target formats (page 4 paragraph (0038)), each of the plurality of transcoding tasks for transcoding one of the multiple video chunks according to attribute parameters that correspond to the one of the multiple video chucks and one of the multiple target formats (page 4 paragraph (0045)). 

Regarding claims 7 and 17 Chen, Holman and Delaunay teach the method and system according to claims 2 and 12. Holman teaches the generating of the plurality of transcoding tasks (page 6 paragraph (0060)) comprises; determining a precoding parameter for each of the multiple video chunks according to an identifier of the respective video chunk (page 8 paragraph (0038)); determining a coding parameter for each of the multiple target formats according to the respective target format (page 4 paragraph (0045)); and generating each of the plurality of transcoding tasks according to the precoding parameter, the coding parameter corresponding to the respective (page 4 paragraph (0040) and page 1 paragraph (0007)). 


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2012/0185693 A1) in view of Holman (US 2015/0249848 A1) in view of Delaunay et al (US 2014/0208374 A1) in view of Mallett (US 2019/0356940 A1). Hereinafter referred as Chen, Holman, Delaunay and Mallett.
Regarding claims 8 and 18 Chen, Holman and Delaunay teach the method and system according to claims 7 and 17. However, Chen, Holman and Delaunay are silent in teaching processing circuitry is configured to determining the preceding parameter comprises: determining position information of the respective video chunk in the video source tile according to the identifier of the respective video chunk. Mallett is teaches on (page 1 paragraph (0013)) determining a change of the position of the video frame on the display. Based on the determined change in position, determining a new multicast stream to subscribe to. Mallett further teaches determining the precoding parameter of the respective video chunk according to the position information (page 18 paragraph (0269)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chen‘s, Holman’s and Delaunay’s references to include the teachings of Mallett for determining the preceding parameter comprises: determining position information of the respective video chunk in the video source tile according to the identifier of the respective video chunk before the effective filing date of the claimed invention. A useful 

Regarding claims 9 and 19 Chen, Holman, Delaunay and Mallett teach the method and system according to claims 8 and 18. Mallett teaches determining the preceding parameter according to the position information (page 1 paragraph (0013)). Holman teaches processing circuitry is configured to obtaining a precoding code rate and a customized parameter for processing the video source file, the customized parameter including at least one of: a video opening-credit file, a video closing-credit file, and watermark information (page 4 paragraphs (0040)-(0045)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424